Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e., an abstract idea which is not integrated into a practical application and does not include additional elements that amount to significantly more than the judicial exception. 
STEP 1:
The claims are directed to method/process which is one of the categories of statutory subject matter.  
STEP 2A – Prong 1:
The claims recite a judicial exception, i.e., an abstract idea because the claims indicated below can be performed by mental process(es), i.e., thinking that can be performed in the human mind assisted by pen and paper if necessary.  
1. A computer-implemented method of providing a content recommendation, the method comprising:
providing a trained model to provide content recommendations, the trained model having been trained using a predefined set of training data;
receiving information corresponding to content consumption;
associating the information corresponding to content consumption with a profile;
generating, using processing circuitry, an updated model based on the information and on the trained model, wherein the updated model is associated with the profile;
generating the content recommendations using the updated model; and 
causing to be provided the content recommendations.
The limitation “associating the information corresponding to content consumption with a profile” can be performed by a mental process in the human mind and thus is directed to an abstract idea.
Step 2A – Prong 2:
The claim does not recite additional elements that integrate the judicial exception into a practical application.  Simply appending at a high level of generality, well-understood, routine, conventional activities previously known to the industry to the judicial exception does not integrate the judicial exception into a practical application.  A generic computer (computer-implemented) is simply linked to a particular technological environment or field of use, i.e., recommending content.  
A draftsman can simply append the following computer actions to the well-known method steps:
1) generating using a processing circuitry
2) trained model having been trained using a predefined set of training data    
STEP 2B:
	The additional elements do not amount to significantly more than the judicial exception, i.e., the additional elements such as features, limitations, steps, individually and in combination do not contribute to a patentable invention.  The inventive concept is well-known in the industry, i.e., recommending content.  
Consider specification paragraph 7.  
For example, the trained model may have been trained without bias to preferences of a particular user. 
Clearly, under BRI, the above is an inventory of media items such as video, songs, music as is well-known in the industry.  
	Furthermore, consider the claim 1 limitation “generating the content recommendations using the updated model” is plain and simply recommending content based on a user’s browsing history.	 
	The claim 1 limitation “causing to be provided the content recommendations” is post-solution activity which is not patentable subject matter. 
The courts have recognized the following computer functions as well-understood, routine and conventional functions when they are claimed in a merely generic manner, e.g., at a high level of generality.   
The following are pertinent to the present invention:
Receiving or transmitting data over a network
Electronic record keeping
Data gathering 
Selecting a particular data source or type of data to be manipulated.
	At best, the present invention automates i.e., a computer-implemented method, a well-known manual process.
 	The claim elements considered individually or in combination do not result in a new or improved method for recommending content.  
Claim 2 recites:
The method of claim 1, wherein the updated model is a first updated model and the content recommendations are first content recommendations, the method further comprising: receiving additional information corresponding to consumption of the first content recommendations; 
generating, using processing circuitry, a second updated model based on the additional information and on the first updated model, wherein the second updated model is associated with the profile; generating second content recommendations using the second updated model; and causing to be provided the second content recommendations.
The above does not correct the deficiencies of claim 1. 
Claim 3 recites:
The method of claim 1, wherein the predefined set of training data is agnostic of the profile associated with the user.
The above does not correct the deficiencies of claim 1.
Claim 4 recites: 
The method of claim 1, wherein generating the content recommendations comprises generating recommendations of one or more portions of a content item using the updated model.
The above does not correct the deficiencies of claim 1.
Claim 5 recites:
The method of claim 1, wherein the information corresponding to content consumption is based on at least one of a time of consumption, a location of consumption, a genre of content consumed, a type of content consumed, or a control function selection made during content consumption.
The above does not correct the deficiencies of claim 1.
Claim 6 recites:
The method of claim 5, wherein the updated model is a first updated model, and wherein the content recommendations are first content recommendations, the method further comprising: ranking content genres contained in the information corresponding to content consumption to generate a genre ranking; generating a second updated model based on the first updated model and on the genre ranking; and generating second content recommendations using the second updated model, wherein ordering of the second content recommendations is based on the genre ranking
The above does not correct the deficiencies of claim 1.
Claim 7 recites:
The method of claim 1, wherein the information corresponding to content consumption is based on at least one of full consumption of content, partial consumption of content, or frequency of consumption of content.
The above does not correct the deficiencies of claim 1.
Claim 10 recites:
The method of claim 1, wherein the information corresponding to content consumption comprises information about activity on a social network.
Claims 11-17 and 20 are rejected on a similar basis as claims 1-17 and 10.  

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. The method of claim 8, wherein generating the model using the LSTM RNN comprises: 
determining one or more states iteratively based on one or more sets of weights associated with the trained model and based on the information corresponding to content consumption;
determining one or more sets of optimized weights; and
generating the model based on the one or more sets of optimized weights and on the one or more states.
19. (Original) The system of claim 18, wherein generating the model using the LSTM RNN comprises:
determining one or more states iteratively based on one or more sets of weights associated with the trained model and based on the information corresponding to content consumption; 
determining one or more sets of optimized weights; and 
generating the model based on the one or more sets of optimized weights and on the one or more states.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 11,200,492) in view of Grayson (US 10,949,432).      
Regarding claim 1, Dai discloses:
providing a trained model to provide content recommendations, the trained model having been trained using a predefined set of training data;
	Dai abstract, Methods, systems, and apparatus, including computer programs encoded on computer storage media, for training a document classification neural network. One of the methods includes training an autoencoder neural network to autoencode input documents, wherein the autoencoder neural network comprises the one or more LSTM neural network layers and an autoencoder output layer, and wherein training the autoencoder neural network comprises determining pre-trained values of the parameters of the one or more LSTM network layers from initial values of the parameters of the one or more LSTM neural network layers; and training the document classification neural network on a plurality of training documents to determine trained values of the parameters of the one or more LSTM neural network layers from the pre-trained values of the parameters of the one or more LSTM neural network layers.	
NOTE: see specification [0042] 
System 100 may improve content recommendations 104 and filter points of interest based on content consumption data 108 by using a trained model (e.g. a long short-term memory recurrent neural network (LSTM RNN) model).

receiving information corresponding to content consumption;
Dai discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Grayson discloses: 
Grayson col 15, lines 20-35, At block 320, the system obtains user activity history prior to execution of the triggering event for the user of the software application. As discussed, because the predictive (probabilistic) model is trained using user history information prior to invocation of a triggering event as features and user content interaction history subsequent to invocation of the triggering event as labels, the predictive (probabilistic) model may generate a probability distribution over a set of content items given a list of user interactions with the application as an input. To obtain the user activity history prior to execution of the triggering event, the system can request recorded user activity from a repository (e.g., user activity repository 150), locally-stored session data, activity reported from a client device when the triggering event is executed in the application, or other repositories in which user activity information may be stored.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai to obtain above limitation based on the teachings of Grayson for the purpose of training the predictive (probabilistic) model with user activity history information.  

associating the information corresponding to content consumption with a profile;
	Grayson column 4, line 55 – column 5, line 10. A plurality of feature vectors (e.g., for different users and for different invocations of the triggering event) may be used to train a predictive model such that an input of a user's activity history prior to the invocation of a triggering event may generate predictive scores for each content item in a set of content. The set of content may be a corpus of articles, videos, application downloads, and other information that may be delivered to a user of the application in response to a triggering event that requests delivery of recommended content to a user of the application. Each content item in the set of content is generally a discrete article, video, application download, or other piece of information that can be delivered to a user of the application. The predictive scores generally are representative of a likelihood that the user, given the user's activity history within the software application prior to invocation of the triggering event, will find each content item within the set of content to be useful (e.g., relevant to a problem a user is experiencing within a software application). Higher predictive scores may indicate that a user is more likely to interact with a specific content item (e.g., view the content item), and lower predictive scores indicate that a user is less likely to interact with a specific content item.
NOTE: see specification [0047] 

generating, using processing circuitry, an updated model based on the information and on the trained model, 
Grayson, col 15, lines 20-35, At block 320, the system obtains user activity history prior to execution of the triggering event for the user of the software application. As discussed, because the predictive (probabilistic) model is trained using user activity history information prior to invocation of a triggering event as features and user content interaction history subsequent to invocation of the triggering event as labels, the predictive (probabilistic) model may generate a probability distribution over a set of content items given a list of user interactions with the application as an input. To obtain the user activity history prior to execution of the triggering event, the system can request recorded user activity from a repository (e.g., user activity repository 150), locally-stored session data, activity reported from a client device when the triggering event is executed in the application, or other repositories in which user activity information may be stored.

wherein the updated model is associated with the profile;
Grayson column 4, line 55 – column 5, line 10:  A plurality of feature vectors (e.g., for different users and for different invocations of the triggering event) may be used to train a predictive model such that an input of a user's activity history prior to the invocation of a triggering event may generate predictive scores for each content item in a set of content. The set of content may be a corpus of articles, videos, application downloads, and other information that may be delivered to a user of the application in response to a triggering event that requests delivery of recommended content to a user of the application. Each content item in the set of content is generally a discrete article, video, application download, or other piece of information that can be delivered to a user of the application. The predictive scores generally are representative of a likelihood that the user, given the user's activity history within the software application prior to invocation of the triggering event, will find each content item within the set of content to be useful (e.g., relevant to a problem a user is experiencing within a software application). Higher predictive scores may indicate that a user is more likely to interact with a specific content item (e.g., view the content item), and lower predictive scores indicate that a user is less likely to interact with a specific content item.
NOTE: see specification [0047] 

generating the content recommendations using the updated model; and
	Grayson, abstract: Aspects of the present disclosure provide techniques for recommending content to users of an application based on a probability distribution over a set of articles generated from user activity history within the application. Embodiments include receiving a content request from a user of the application. A system retrieves, using a predictive model, predictive scores for items of content in response to the content request and user activity history within the application prior to the content request. The predictive model may be trained using user clickstream data for sessions executed within the application by a plurality of users, and information about actions performed within the application prior to a request may be correlated with content viewed by a user subsequent to the request. The system selects a group of the items of content to display to the user and displays the selected group of the items of content to the user.

causing to be provided the content recommendations.
 	Grayson abstract:  Aspects of the present disclosure provide techniques for recommending content to users of an application based on a probability distribution over a set of articles generated from user activity history within the application. Embodiments include receiving a content request from a user of the application. A system retrieves, using a predictive model, predictive scores for items of content in response to the content request and user activity history within the application prior to the content request. The predictive model may be trained using user clickstream data for sessions executed within the application by a plurality of users, and information about actions performed within the application prior to a request may be correlated with content viewed by a user subsequent to the request. The system selects a group of the items of content to display to the user and displays the selected group of the items of content to the user.

Regarding claim 2, the combination of Dai and Grayson discloses receiving additional information corresponding to consumption of the first content recommendations; 
generating, using processing circuitry, a second updated model based on the additional information and on the first updated model, wherein the second updated model is associated with the profile; 
generating second content recommendations using the second updated model; and causing to be provided the second content recommendations.
Grayson, col 15, lines 20-35, At block 320, the system obtains user activity history prior to execution of the triggering event for the user of the software application. As discussed, because the predictive (probabilistic) model is trained using user activity history information prior to invocation of a triggering event as features and user content interaction history subsequent to invocation of the triggering event as labels, the predictive (probabilistic) model may generate a probability distribution over a set of content items given a list of user interactions with the application as an input. To obtain the user activity history prior to execution of the triggering event, the system can request recorded user activity from a repository (e.g., user activity repository 150), locally-stored session data, activity reported from a client device when the triggering event is executed in the application, or other repositories in which user activity information may be stored.

Regarding claim 3, the combination of Dai and Grayson discloses wherein the predefined set of training data is agnostic of the profile associated with the user.
Dai abstract, Methods, systems, and apparatus, including computer programs encoded on computer storage media, for training a document classification neural network. One of the methods includes training an autoencoder neural network to autoencode input documents, wherein the autoencoder neural network comprises the one or more LSTM neural network layers and an autoencoder output layer, and wherein training the autoencoder neural network comprises determining pre-trained values of the parameters of the one or more LSTM network layers from initial values of the parameters of the one or more LSTM neural network layers; and training the document classification neural network on a plurality of training documents to determine trained values of the parameters of the one or more LSTM neural network layers from the pre-trained values of the parameters of the one or more LSTM neural network layers.	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dai and Grayson and further in view of Freeman (US 2016/0080444) 
Regarding claim 4, the combination of Dai and Grayson discloses the elements of the claimed invention as noted but does not disclose wherein generating the content recommendations comprises generating recommendations of one or more portions of a content item using the updated model.  However, Freeman discloses:
	Freeman claim 7, A system, comprising: at least one computing device; and a predictive caching system executable in the at least one computing device, wherein when executed the predictive caching system causes the at least one computing device to at least: determine a set of recommended content items based at least in part upon a media consumption history of a client; select a particular recommended content item of the set of recommended content items based at least in part on a bandwidth profile of the client; send at least an initial portion of the particular recommended content item and metadata associated with the particular recommended content item from to the client prior to an indication that use of the particular recommended content item is desired; and cause processing relative to the metadata to be performed in the client to prepare the client for playback of the particular recommended content item prior to the indication that use of the particular recommended content item is desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dai and Grayson to obtain above limitation based on the teachings of Freeman for the purpose of sending at least an initial portion of the particular recommended content item and metadata associated with the particular recommended content item from the client.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dai and Grayson.
Regarding claim 5, the combination of Dai and Grayson discloses wherein the information corresponding to content consumption is based on at least one of a time of consumption, a location of consumption, a genre of content consumed, a type of content consumed, or a control function selection made during content consumption.
	Grayson col 11, line 50 – col 12, line 5.  During execution of application 142, user activity tracker 144 may commit records to user activity repository 150 identifying a time at which a user executes various actions and views content within application 142. User activity tracker 144 may, for example, write records to user activity repository 150 as a three-tuple of {User Identifier, Activity Identifier, and Timestamp}. The user identifier may uniquely identify the user executing application 142 and invoking events within application 142. An activity identifier may, as discussed above, be associated with beacons defined within application 142 representing user execution of various events within the application 142. These beacons may include, for example, user commands to move between different steps in a workflow provided by application 142, invocation of calculation functions or other functions in application 142, user interface elements in application 142 that a user interacted with, or other events defined within application 142. In some embodiments, the recorded information about user activity with application 142 may further include context information about user interaction with the identified user interface components. User activity tracker 144 may, in some embodiments, additionally record the invocation of triggering events in application 142.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dai and Grayson and further in view of Jacob (US 2017/0235849) and further in view of  Achtner (US 2018/0203583).  
Regarding claim 6, the combination of Dai and Grayson discloses the elements of the claimed invention as noted but does not disclose ranking content genres contained in the information corresponding to content consumption to generate a genre ranking.  However, Jacob discloses:
Jacob [0078] For example, in order to classify an individual for music, an individual may be asked to provide a ranking order of genres of music and how much time is spent listening to each genre. For reading, an individual may, for example, be asked what they prefer to read, out of novels, news articles, and business articles and/or how much time they spend on the certain reading. For television, an individual may, for example, be asked to rank television genres and/or the amount of time spent watching television per week. For religion, an individual may, for example, be asked to identify themselves as conservative, moderate, or liberal. The individual may further be asked to supply an amount of attendance of church per month, a length of the average service attended, and/or how involved the individual is concerning church. For outdoors, an individual may, for example, be asked to supply whether the individual prefers urban areas, shopping areas, or natural areas. The individual may further be asked to supply preferred interests or activities and how often the individual partakes in these interests or activities.  For arts, an individual may, for example, be asked to supply whether the individual prefers plays, symphonies, museums, or all of the above. The individual may further be asked to supply how often the individual partakes in these activities.  For sports, an individual may, for example, be asked to supply whether the individual prefers live sports, sports on the television, or both. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dai and Grayson to obtain above limitation based on the teachings of Jacob for the purpose of classifying user activities.  
The combination of Dai and Grayson discloses the elements of the claimed invention as noted but does not disclose generating a second updated model based on the first updated model 
	Achtner [0007] In some embodiments, the invention further comprising updating categorization of the user activity based on a monitoring of the user activity across network platforms using network monitoring modules.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dai and Grayson to obtain above limitation based on the teachings of Achtner for the purpose of recording the latest user activities.  

and on the genre ranking; and
Jacob [0078] For example, in order to classify an individual for music, an individual may be asked to provide a ranking order of genres of music and how much time is spent listening to each genre. For reading, an individual may, for example, be asked what they prefer to read, out of novels, news articles, and business articles and/or how much time they spend on the certain reading. For television, an individual may, for example, be asked to rank television genres and/or the amount of time spent watching television per week. For religion, an individual may, for example, be asked to identify themselves as conservative, moderate, or liberal. The individual may further be asked to supply an amount of attendance of church per month, a length of the average service attended, and/or how involved the individual is concerning church. For outdoors, an individual may, for example, be asked to supply whether the individual prefers urban areas, shopping areas, or natural areas. The individual may further be asked to supply preferred interests or activities and how often the individual partakes in these interests or activities.  For arts, an individual may, for example, be asked to supply whether the individual prefers plays, symphonies, museums, or all of the above. The individual may further be asked to supply how often the individual partakes in these activities.  For sports, an individual may, for example, be asked to supply whether the individual prefers live sports, sports on the television, or both. 

generating second content recommendations using the second updated model, 
Grayson abstract:  Aspects of the present disclosure provide techniques for recommending content to users of an application based on a probability distribution over a set of articles generated from user activity history within the application. Embodiments include receiving a content request from a user of the application. A system retrieves, using a predictive model, predictive scores for items of content in response to the content request and user activity history within the application prior to the content request. The predictive model may be trained using user clickstream data for sessions executed within the application by a plurality of users, and information about actions performed within the application prior to a request may be correlated with content viewed by a user subsequent to the request. The system selects a group of the items of content to display to the user and displays the selected group of the items of content to the user.

wherein ordering of the second content recommendations is based on the genre ranking.
Jacob [0078] For example, in order to classify an individual for music, an individual may be asked to provide a ranking order of genres of music and how much time is spent listening to each genre. For reading, an individual may, for example, be asked what they prefer to read, out of novels, news articles, and business articles and/or how much time they spend on the certain reading. For television, an individual may, for example, be asked to rank television genres and/or the amount of time spent watching television per week. For religion, an individual may, for example, be asked to identify themselves as conservative, moderate, or liberal. The individual may further be asked to supply an amount of attendance of church per month, a length of the average service attended, and/or how involved the individual is concerning church. For outdoors, an individual may, for example, be asked to supply whether the individual prefers urban areas, shopping areas, or natural areas. The individual may further be asked to supply preferred interests or activities and how often the individual partakes in these interests or activities.  For arts, an individual may, for example, be asked to supply whether the individual prefers plays, symphonies, museums, or all of the above. The individual may further be asked to supply how often the individual partakes in these activities.  For sports, an individual may, for example, be asked to supply whether the individual prefers live sports, sports on the television, or both. 

Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dai and Grayson.
Regarding claim 7 the combination of Dai and Grayson discloses wherein the information corresponding to content consumption is based on at least one of full consumption of content, partial consumption of content, or frequency of consumption of content.
Grayson col 15, lines 20-35, At block 320, the system obtains user activity history prior to execution of the triggering event for the user of the software application. As discussed, because the predictive (probabilistic) model is trained using user activity history information prior to invocation of a triggering event as features and user content interaction history subsequent to invocation of the triggering event as labels, the predictive (probabilistic) model may generate a probability distribution over a set of content items given a list of user interactions with the application as an input. To obtain the user activity history prior to execution of the triggering event, the system can request recorded user activity from a repository (e.g., user activity repository 150), locally-stored session data, activity reported from a client device when the triggering event is executed in the application, or other repositories in which user activity information may be stored.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai to obtain above limitation based on the teachings of Grayson for the purpose of training the predictive (probabilistic) model with user activity history information.  

Regarding claim 8, the combination of Dai and Grayson discloses wherein generating the updated model comprises generating a model using a long short-term memory recurrent neural network (LSTM RNN).
Dai abstract, Methods, systems, and apparatus, including computer programs encoded on computer storage media, for training a document classification neural network. One of the methods includes training an autoencoder neural network to autoencode input documents, wherein the autoencoder neural network comprises the one or more LSTM neural network layers and an autoencoder output layer, and wherein training the autoencoder neural network comprises determining pre-trained values of the parameters of the one or more LSTM neural network layers from initial values of the parameters of the one or more LSTM neural network layers; and training the document classification neural network on a plurality of training documents to determine trained values of the parameters of the one or more LSTM neural network layers from the pre-trained values of the parameters of the one or more LSTM neural network layers.	
 
Regarding claim 10, the combination of Dai and Grayson discloses wherein the information corresponding to content consumption comprises information about activity on a social network.
Grayson col 15, lines 20-35, At block 320, the system obtains user activity history prior to execution of the triggering event for the user of the software application. As discussed, because the predictive (probabilistic) model is trained using user activity history information prior to invocation of a triggering event as features and user content interaction history subsequent to invocation of the triggering event as labels, the predictive (probabilistic) model may generate a probability distribution over a set of content items given a list of user interactions with the application as an input. To obtain the user activity history prior to execution of the triggering event, the system can request recorded user activity from a repository (e.g., user activity repository 150), locally-stored session data, activity reported from a client device when the triggering event is executed in the application, or other repositories in which user activity information may be stored.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Grayson.      
Regarding claim 11, Dai discloses:
provide a trained model to provide content recommendations, the trained model having been trained using a predefined set of training data; 
Dai abstract, Methods, systems, and apparatus, including computer programs encoded on computer storage media, for training a document classification neural network. One of the methods includes training an autoencoder neural network to autoencode input documents, wherein the autoencoder neural network comprises the one or more LSTM neural network layers and an autoencoder output layer, and wherein training the autoencoder neural network comprises determining pre-trained values of the parameters of the one or more LSTM neural network layers from initial values of the parameters of the one or more LSTM neural network layers; and training the document classification neural network on a plurality of training documents to determine trained values of the parameters of the one or more LSTM neural network layers from the pre-trained values of the parameters of the one or more LSTM neural network layers.	
NOTE: see specification [0042] 

receive information corresponding to content consumption; 
Dai discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Grayson discloses: 
Grayson col 15, lines 20-35, At block 320, the system obtains user activity history prior to execution of the triggering event for the user of the software application. As discussed, because the predictive (probabilistic) model is trained using user activity history information prior to invocation of a triggering event as features and user content interaction history subsequent to invocation of the triggering event as labels, the predictive (probabilistic) model may generate a probability distribution over a set of content items given a list of user interactions with the application as an input. To obtain the user activity history prior to execution of the triggering event, the system can request recorded user activity from a repository (e.g., user activity repository 150), locally-stored session data, activity reported from a client device when the triggering event is executed in the application, or other repositories in which user activity information may be stored.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai to obtain above limitation based on the teachings of Grayson for the purpose of training the predictive (probabilistic) model with user activity history information.  

associate the information corresponding to content consumption with a profile; 
Grayson column 4, line 55 – column 5, line 10. A plurality of feature vectors (e.g., for different users and for different invocations of the triggering event) may be used to train a predictive model such that an input of a user's activity history prior to the invocation of a triggering event may generate predictive scores for each content item in a set of content. The set of content may be a corpus of articles, videos, application downloads, and other information that may be delivered to a user of the application in response to a triggering event that requests delivery of recommended content to a user of the application. Each content item in the set of content is generally a discrete article, video, application download, or other piece of information that can be delivered to a user of the application. The predictive scores generally are representative of a likelihood that the user, given the user's activity history within the software application prior to invocation of the triggering event, will find each content item within the set of content to be useful (e.g., relevant to a problem a user is experiencing within a software application). Higher predictive scores may indicate that a user is more likely to interact with a specific content item (e.g., view the content item), and lower predictive scores indicate that a user is less likely to interact with a specific content item.
NOTE: see specification [0047] 

processing circuitry configured to: generate an updated model based on the information corresponding to content consumption and on the trained model.
Dai discloses the elements of the claimed invention as noted but does not disclose above limitation However, Achtner discloses: 
Achtner [0007] In some embodiments, the invention further comprising updating categorization of the user activity based on a monitoring of the user activity across network platforms using network monitoring modules.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai to obtain above limitation based on the teachings of Achtner for the purpose of recording the latest user activities.  

wherein the updated model is associated with the profile; and 
Grayson column 4, line 55 – column 5, line 10. A plurality of feature vectors (e.g., for different users and for different invocations of the triggering event) may be used to train a predictive model such that an input of a user's activity history prior to the invocation of a triggering event may generate predictive scores for each content item in a set of content. The set of content may be a corpus of articles, videos, application downloads, and other information that may be delivered to a user of the application in response to a triggering event that requests delivery of recommended content to a user of the application. Each content item in the set of content is generally a discrete article, video, application download, or other piece of information that can be delivered to a user of the application. The predictive scores generally are representative of a likelihood that the user, given the user's activity history within the software application prior to invocation of the triggering event, will find each content item within the set of content to be useful (e.g., relevant to a problem a user is experiencing within a software application). Higher predictive scores may indicate that a user is more likely to interact with a specific content item (e.g., view the content item), and lower predictive scores indicate that a user is less likely to interact with a specific content item.
NOTE: see specification [0047] 

wherein the control circuitry is further configured to: generate the content recommendations using the updated model; and 
Grayson, abstract: Aspects of the present disclosure provide techniques for recommending content to users of an application based on a probability distribution over a set of articles generated from user activity history within the application. Embodiments include receiving a content request from a user of the application. A system retrieves, using a predictive model, predictive scores for items of content in response to the content request and user activity history within the application prior to the content request. The predictive model may be trained using user clickstream data for sessions executed within the application by a plurality of users, and information about actions performed within the application prior to a request may be correlated with content viewed by a user subsequent to the request. The system selects a group of the items of content to display to the user and displays the selected group of the items of content to the user.

cause to be provided the content recommendations.
Grayson, abstract: Aspects of the present disclosure provide techniques for recommending content to users of an application based on a probability distribution over a set of articles generated from user activity history within the application. Embodiments include receiving a content request from a user of the application. A system retrieves, using a predictive model, predictive scores for items of content in response to the content request and user activity history within the application prior to the content request. The predictive model may be trained using user clickstream data for sessions executed within the application by a plurality of users, and information about actions performed within the application prior to a request may be correlated with content viewed by a user subsequent to the request. The system selects a group of the items of content to display to the user and displays the selected group of the items of content to the user.

Regarding claim 12, the combination of Dai, Grayson and Achtner discloses: 
receive additional information corresponding to consumption of the first content recommendations; 
the processing circuitry is further configured to: generate a second updated model based on the additional information and on the first updated model, wherein the second updated model is associated with the profile; and the control circuitry is further configured to: 
generate second content recommendations using the second updated model; and 
cause to be provided the second content recommendations.
Grayson, col 15, lines 20-35, At block 320, the system obtains user activity history prior to execution of the triggering event for the user of the software application. As discussed, because the predictive (probabilistic) model is trained using user activity history information prior to invocation of a triggering event as features and user content interaction history subsequent to invocation of the triggering event as labels, the predictive (probabilistic) model may generate a probability distribution over a set of content items given a list of user interactions with the application as an input. To obtain the user activity history prior to execution of the triggering event, the system can request recorded user activity from a repository (e.g., user activity repository 150), locally-stored session data, activity reported from a client device when the triggering event is executed in the application, or other repositories in which user activity information may be stored.

Regarding claim 13, the combination of Dai, Grayson and Achtner discloses: 
wherein the predefined set of training data is agnostic of the profile associated with the user.
Dai abstract, Methods, systems, and apparatus, including computer programs encoded on computer storage media, for training a document classification neural network. One of the methods includes training an autoencoder neural network to autoencode input documents, wherein the autoencoder neural network comprises the one or more LSTM neural network layers and an autoencoder output layer, and wherein training the autoencoder neural network comprises determining pre-trained values of the parameters of the one or more LSTM neural network layers from initial values of the parameters of the one or more LSTM neural network layers; and training the document classification neural network on a plurality of training documents to determine trained values of the parameters of the one or more LSTM neural network layers from the pre-trained values of the parameters of the one or more LSTM neural network layers.	

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dai, Grayson and Achtner and further in view of Freeman
Regarding claim 14, the combination of Dai and Grayson and Achtner discloses the elements of the claimed invention as noted but does not disclose wherein the control circuitry is configured to generate the content recommendations by generating recommendations of one or more portions of a content item using the updated model.  However, Freeman discloses:
Freeman claim 7, A system, comprising: at least one computing device; and a predictive caching system executable in the at least one computing device, wherein when executed the predictive caching system causes the at least one computing device to at least: determine a set of recommended content items based at least in part upon a media consumption history of a client; select a particular recommended content item of the set of recommended content items based at least in part on a bandwidth profile of the client; send at least an initial portion of the particular recommended content item and metadata associated with the particular recommended content item from to the client prior to an indication that use of the particular recommended content item is desired; and cause processing relative to the metadata to be performed in the client to prepare the client for playback of the particular recommended content item prior to the indication that use of the particular recommended content item is desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dai and Grayson and Achtner to obtain above limitation based on the teachings of Freeman for the purpose of sending at least an initial portion of the particular recommended content item and metadata associated with the particular recommended content item from the client.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dai, Grayson and Achtner
Regarding claim 15, the combination of Dai, Grayson and Achtner discloses wherein the information corresponding to content consumption is based on at least one of a time of consumption, a location of consumption, a genre of content consumed, a type of content consumed, or a control function selection made during content consumption.
Grayson col 11, line 50 – col 12, line 5.  During execution of application 142, user activity tracker 144 may commit records to user activity repository 150 identifying a time at which a user executes various actions and views content within application 142. User activity tracker 144 may, for example, write records to user activity repository 150 as a three-tuple of {User Identifier, Activity Identifier, and Timestamp}. The user identifier may uniquely identify the user executing application 142 and invoking events within application 142. An activity identifier may, as discussed above, be associated with beacons defined within application 142 representing user execution of various events within the application 142. These beacons may include, for example, user commands to move between different steps in a workflow provided by application 142, invocation of calculation functions or other functions in application 142, user interface elements in application 142 that a user interacted with, or other events defined within application 142. In some embodiments, the recorded information about user activity with application 142 may further include context information about user interaction with the identified user interface components. User activity tracker 144 may, in some embodiments, additionally record the invocation of triggering events in application 142.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dai and Grayson and Achtner and further in view of Jacob.    
Regarding claim 16, the combination of Dai and Grayson and Achtner discloses the elements of the claimed invention as noted but does not disclose the control circuitry is further configured to ranking content genres contained in the information corresponding to content consumption to generate a genre ranking.  However, Jacob discloses:
Jacob [0078] For example, in order to classify an individual for music, an individual may be asked to provide a ranking order of genres of music and how much time is spent listening to each genre. For reading, an individual may, for example, be asked what they prefer to read, out of novels, news articles, and business articles and/or how much time they spend on the certain reading. For television, an individual may, for example, be asked to rank television genres and/or the amount of time spent watching television per week. For religion, an individual may, for example, be asked to identify themselves as conservative, moderate, or liberal. The individual may further be asked to supply an amount of attendance of church per month, a length of the average service attended, and/or how involved the individual is concerning church. For outdoors, an individual may, for example, be asked to supply whether the individual prefers urban areas, shopping areas, or natural areas. The individual may further be asked to supply preferred interests or activities and how often the individual partakes in these interests or activities.  For arts, an individual may, for example, be asked to supply whether the individual prefers plays, symphonies, museums, or all of the above. The individual may further be asked to supply how often the individual partakes in these activities.  For sports, an individual may, for example, be asked to supply whether the individual prefers live sports, sports on the television, or both. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dai and Grayson and Achtner to obtain above limitation based on the teachings of Jacob for the purpose of classifying user activities.  
The combination of Dai and Grayson and Achtner discloses the elements of the claimed invention as noted but does not disclose the processing circuitry is further configured to generate a second updated model based on the first updated model 
	Achtner [0007] In some embodiments, the invention further comprising updating categorization of the user activity based on a monitoring of the user activity across network platforms using network monitoring modules.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dai and Grayson to obtain above limitation based on the teachings of Achtner for the purpose of recording the latest user activities.  

and on the genre ranking; and
Jacob [0078] For example, in order to classify an individual for music, an individual may be asked to provide a ranking order of genres of music and how much time is spent listening to each genre. For reading, an individual may, for example, be asked what they prefer to read, out of novels, news articles, and business articles and/or how much time they spend on the certain reading. For television, an individual may, for example, be asked to rank television genres and/or the amount of time spent watching television per week. For religion, an individual may, for example, be asked to identify themselves as conservative, moderate, or liberal. The individual may further be asked to supply an amount of attendance of church per month, a length of the average service attended, and/or how involved the individual is concerning church. For outdoors, an individual may, for example, be asked to supply whether the individual prefers urban areas, shopping areas, or natural areas. The individual may further be asked to supply preferred interests or activities and how often the individual partakes in these interests or activities.  For arts, an individual may, for example, be asked to supply whether the individual prefers plays, symphonies, museums, or all of the above. The individual may further be asked to supply how often the individual partakes in these activities.  For sports, an individual may, for example, be asked to supply whether the individual prefers live sports, sports on the television, or both. 

The control circuitry is further configured to generate second content recommendations using the second updated model, 
Grayson abstract:  Aspects of the present disclosure provide techniques for recommending content to users of an application based on a probability distribution over a set of articles generated from user activity history within the application. Embodiments include receiving a content request from a user of the application. A system retrieves, using a predictive model, predictive scores for items of content in response to the content request and user activity history within the application prior to the content request. The predictive model may be trained using user clickstream data for sessions executed within the application by a plurality of users, and information about actions performed within the application prior to a request may be correlated with content viewed by a user subsequent to the request. The system selects a group of the items of content to display to the user and displays the selected group of the items of content to the user.

wherein ordering of the second content recommendations is based on the genre ranking.
Jacob [0078] For example, in order to classify an individual for music, an individual may be asked to provide a ranking order of genres of music and how much time is spent listening to each genre. For reading, an individual may, for example, be asked what they prefer to read, out of novels, news articles, and business articles and/or how much time they spend on the certain reading. For television, an individual may, for example, be asked to rank television genres and/or the amount of time spent watching television per week. For religion, an individual may, for example, be asked to identify themselves as conservative, moderate, or liberal. The individual may further be asked to supply an amount of attendance of church per month, a length of the average service attended, and/or how involved the individual is concerning church. For outdoors, an individual may, for example, be asked to supply whether the individual prefers urban areas, shopping areas, or natural areas. The individual may further be asked to supply preferred interests or activities and how often the individual partakes in these interests or activities.  For arts, an individual may, for example, be asked to supply whether the individual prefers plays, symphonies, museums, or all of the above. The individual may further be asked to supply how often the individual partakes in these activities.  For sports, an individual may, for example, be asked to supply whether the individual prefers live sports, sports on the television, or both. 

Claim 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dai and Grayson and Achtner
Regarding claim 17, the combination of Dai and Grayson discloses wherein the information corresponding to content consumption is based on at least one of full consumption of content, partial consumption of content, or frequency of consumption of content.
Grayson col 15, lines 20-35, At block 320, the system obtains user activity history prior to execution of the triggering event for the user of the software application. As discussed, because the predictive (probabilistic) model is trained using user activity history information prior to invocation of a triggering event as features and user content interaction history subsequent to invocation of the triggering event as labels, the predictive (probabilistic) model may generate a probability distribution over a set of content items given a list of user interactions with the application as an input. To obtain the user activity history prior to execution of the triggering event, the system can request recorded user activity from a repository (e.g., user activity repository 150), locally-stored session data, activity reported from a client device when the triggering event is executed in the application, or other repositories in which user activity information may be stored.

Regarding claim 18 the combination of Dai, Grayson and Achtner discloses wherein the processing circuitry is configured to generate the updated model by generating a model using a long short-term memory recurrent neural network (LSTM RNN).
Dai abstract, Methods, systems, and apparatus, including computer programs encoded on computer storage media, for training a document classification neural network. One of the methods includes training an autoencoder neural network to autoencode input documents, wherein the autoencoder neural network comprises the one or more LSTM neural network layers and an autoencoder output layer, and wherein training the autoencoder neural network comprises determining pre-trained values of the parameters of the one or more LSTM neural network layers from initial values of the parameters of the one or more LSTM neural network layers; and training the document classification neural network on a plurality of training documents to determine trained values of the parameters of the one or more LSTM neural network layers from the pre-trained values of the parameters of the one or more LSTM neural network layers.	

Regarding claim 20, the combination of Dai, Grayson and Achtner discloses wherein the information corresponding to content consumption comprises information about activity on a social network.
Grayson col 15, lines 20-35, At block 320, the system obtains user activity history prior to execution of the triggering event for the user of the software application. As discussed, because the predictive (probabilistic) model is trained using user activity history information prior to invocation of a triggering event as features and user content interaction history subsequent to invocation of the triggering event as labels, the predictive (probabilistic) model may generate a probability distribution over a set of content items given a list of user interactions with the application as an input. To obtain the user activity history prior to execution of the triggering event, the system can request recorded user activity from a repository (e.g., user activity repository 150), locally-stored session data, activity reported from a client device when the triggering event is executed in the application, or other repositories in which user activity information may be stored.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161